CHIEF JUSTICE HAZELRIGG
debiveeeb the opinion of the coubt.
The appellee, Steinbergen, the father-in-law of one Tate Davidson, sent a telegram directing the latter to “come at once, your mother [meaning mother-in-law] can not live;” and because this message was .not delivered in time for Davidson to attend the mother-in-law at her last moments the father-in-law (appellee) brought this action against the telegraph company, and has recovered damages for injured feelings'and mental anguish in the sum of $400. It is insisted for the company that, even in the courts of those States where mental anguish can be made the basis of recovery, the rule has never been extended beyond nearest degrees of blood relationship.
This contention seems to be supported by the authorities.
Certainly no legal presumption of such affection arises as will warrant a recovery for mental anguish, except in cases of such relationship.
Thus, in Telegraph Co. v. Coffin (Tex. Sup.) [30 S. W., $96], a recovery was denied to a brother-in-law; in Same v. McMillan (Tex. Civ. App.), Id., 298; to a sister-in-laio; in Same v. Garrett (Tex. Civ. App.) [34 S. W., 649], to a *472stepson; and in Same v. Gibson (Tex. Civ. App.), [30 S. W., 198], to a son-in-law.
A recovery must be denied, therefore, to a father-in-law because of the absence of his son-in-law at the death of the mother-in-law.
Again, the office hours of the company where the message was to be delivered to the sendee were from 7 o’clock a. m. to the same hour in the evening, and the message in question, having been received during the1 night of the 19th, need not have been delivered Antil within a reasonable time after 7 o’clock on the morning of the” 20th.
This principle was. announced in the case just decided by this court of Western Union Telegraph Co. v. Van Cleave (January 3, 1900), [54 S. W., 827].
The instructions of the court should, therefore, have confined the jury to a consideration of the question of negligence, if any there1 was, in the delivery of the message after 7 o’clock on the morning- of the 20th.
It may be observed further that the proof conduces to show almost overwhelmingly that, had the son-in-law received the message on the night of the 19th, he would not •have gone to his mother-in-law. After receiving the mesisage on the morning of the 20th, he made no effort to go to her either that day or any succeeding day, and remained in -ignorance of her death, which occurred on the 20th, without effort, by mail or otherwise, to learn the facts, until he learned casually of her death some eight or ten days thereafter. Wherefore the judgment is reversed for proceedings not inconsistent herewith.